HAWLEY, District Judge,
after stating the facts, delivered the opinion of the court.
The facts of this case present the question whether there is such a privity between McDonald and the government as to authorize him to maintain an action against the United States for the services rendered by him as a clerk in the office of the United States attorney for the district of Montana. The United States never employed McDonald, to perform any services, legal or clerical, in their behalf. It is true that the attorney general gave authority to the United States attorney for the district of Montana to appoint McDonald as a clerk in his office, to assist him in the discharge of his duties as district attorney, at a named salary; but this authority was given upon the express condition that McDonald “is to understand that he can have no account against the United States for services, but is to look exclusively to the district attorney for his compensation.” This authority is conclusive. Its true interpretation and meaning govern the question. McDonald was to be paid by the district attorney out of the fees and emoluments of his office. The district attorney was to be allowed for McDonald’s services out of his emolument account, as an expíense properly incurred in his office. McDonald had no trust relation with that fund. He could only look to the district attorney for his compensation. The settlement of the emolument account was a matter between the government and the district attorney. If any item in that account was erroneously disallowed, the district attorney could maintain an action therefor against the United States. A clerk in the office of a district attorney is not a government officer. The fact that, in the emolument accounts of the district attorney, the auditor may allow him to deduct from his fees the clerk’s compensation, does not make the clerk such an officer or employé of the government as to authorize him to recover any compensation for legal or clerical services rendered in the office of the United States attorney. The claim of McDonald is analogous to that of deputy marshals or deputy clerks, and it has always been held that such officers are in no sense creditors of the United States for the amount of their compensation. Deputy marshals, although entitled to certain fees by statute, and recognized as officers of the court, are not officers of the United States, in the sense that they can maintain an action against the government for their fees. Bollin v. Blythe, 40 Fed. 181; Powell v. U. S., 60 Fed. 687; Wallace v. Douglass, 103 N. C. 19, 9 S. E. 453. In Powell v. U. S., Bruce, J., said:
*901“With the limitation that he |the deputy marshal] is not to receive more than three-fourths of the fees received or payable for the services rendered by him. he may have any contract with the marshal for his compensation which they may see lit to make. But the fees go to the marshal, whether earned by him in person or by deputy. The accounts of the deputy for services rendered go into the account of the marshal as vouchers for the money paid out by him in the execution of process, and are so jiresented and allowed by the court, and audited by the accounting otticers of the treasury department at Washington. A system has grown up, under the statutes, for the keeping, rendering, and auditing of accounts of marshals and of other officers of the courts; and the act of March 3, 1887, did not change this system. The act did not create new causes of action, but only made the government suable upon existing causes of action, and was not -intended to change the system of keeping the accounts of this class of public officers. * * * The most that can be said is that the deputy has an interest in the fees of the marshal, and (he limitation of three-fourths to the deputy (one-fourth going to the marshal, doubtless in consideration of his responsibility) may be reduced by the aüornoy general; showing that, in contemplation of the law, there can be no severance or division of interest in the fees between the marshal and his deputies, for which each can severally make claim, but the fees (the fees and emoluments of the office) go u> the marshal, and he is provided with an allowance from which he pays his deputies for their services. It seems clear, from a consideration of the statutes on the subject, and the manner in which the accounts of the marshal are made up and settled by the accounting officers of the treasury department, that the deputy marshals are not employed by the government, and have no contract, either express or implied, with the United States, in virtue of which they can maintain suit in the execution of process."
In U. S. v. Meiggs, 95 U. S. 748, the court had undej1 consideration the question whether a deputy clerk was entitled to the 20 per cent, additional compensation granted by the joint resolution of congress approved February 28, 1807 (14 Stat. 569), and after drawing the distinction existing between the position of deputy clerks and the; employes of the government in the Twenty Per Cent. Cases, 13 Wall. 508, and holding that the deputy clerk was not entitled to the extra compensa don provided for in the joint resolution, among other things, said:
“The circumstance Unit in the emolument account of the clerk the auditor allows him to deduct from the fees, which lie would otherwise pay into the treasury, the deputy's compensation, does not make him an employe of the department."
The judgment of the circuit court is reversed, with directions to Ihe circuit court to dismiss McDonald’s petition. ,